Title: To George Washington from George Mason, 2 April 1776
From: Mason, George
To: Washington, George



Dear Sir.
Virginia Gunston-Hall April 2d 1776.

We have just received the welcome News of your having, with so much Address & Success, dislodged the ministerial Troops, and taken Possession of the Town of Boston—I congratulate you, most sincerely, upon this glorious & important Event—An Event which will render General Washington’s Name immortal in the Annals of America, endear his Memory to the latest Posterity, and entitle him to those Thanks which Heaven appointed the Reward of public Virtue.
It is the common Opinion here that we shall have a Visit from General Howe, in some of the middle, or Southern Colonies; but it does not seem well founded. I am very unable to judge of military Affairs; but it appears to me that if Genl Howe acts the Part of a wise Man, & an experienced Officer, he will not venture a sickly, worn out, disgusted, and disgraced Army in a

Country where He must meet imediate Opposition, and where any Misfortune might produce a Mutiny, or general Desertion. I think it much more probable that He will retire to Hallifax, give his Troops a little time, by Ease & Refreshment, to recover their Spirits, & be in readiness, as soon as the Season permits, to relieve Quebec; keeping some Ships of War cruising off Boston Harbour, to protect & direct the Transports which may arrive. New york, or any of the northern united Provinces are too near Cambridge; for if He cou’d not maintain the advantageous & strongly fortified Post of Boston, what reasonable Hope has he of gaining & maintaining a new one, in the Face of a superior Army? You will perhaps smile at these speculative & idle suggestions upon a Subject, which will probably be reduced to a Certainty, one way or other, long before this reaches your Hands; but when I am conversing with you, the many agreeable Hours we have spent together recur upon my Mind; I fancy myself under your hospitable Roof at Mount Vernon, and lay aside Reserve—May God grant us a Return of those halcyon Days; when every Man may sit down at his Ease under the Shade of his own Vine, & his own fig-tree, & enjoy the Sweets of domestic Life! Or if this is too much, may He be pleased to inspire us with Spirit & Resolution, to bear our present & future Sufferings, becoming Men determined to transmit to our Posterity, unimpair’d, the Blessings we have received from our Ancestors!
Colo. Casewell’s Victory in N. Carolina, & the military Spirit which it has raised will be an Obstacle to any Attempts in that Quarter. Maryland & Virginia are at present rather unprepared, but their Strength is daily encreasing: the late Levys here have been made with surprizing Rapidity, and the seven new Regiments are already in a Manner compleat, except as to Arms, in which they are very deficient; but they are coming in, in small Quantitys, from different Parts of the Country, & a very considerable Manufactury is established at Fredericksburg. Large Ventures have been lately made for military Stores; for which Purpose we are now loading a Ship for Europe, with Tobo at Alexandria; her Cargoe is all on float, & I hope to have her under Sailing Order in a few Days. Notwithstanding the natural plenty of provisions in this Colony, I am very apprehensive

of a great Scarcity of Beef & Pork among our Troops this Summer, occasioned by the People’s not expecting a Market, until the Slaughter-Season was past: I find it extreamly difficult to lay in a Stock for about 300 Men in the Marine Department of this River.
Ill Health, & a certain Listlesness inseperable from it, have prevented my writing to you so often, as I wou’d otherwise have done, but I trust to your Friendship to excuse it: the same Cause disabled me from attending the Committee of Safety this winter, and induced me to intreat the Convention to leave me out of it. I continue to correspond constantly with that Board, & I hope am no less usefully employed; thinking it, in such times as these are, every Man’s Duty to contribute his Mite to the public Service. I have in Conjunction with Mr Dalton, the Charge of providing & equiping arm’d Vessels for the Protection of this River. The thing is new to me; but I must endeavour to improve by Experience. I am much obliged to the Board for joining Mr Dalton with me: He is a steady diligent Man, & without such Assistance I cou’d not have undertaken it. We are building two row-Gallies, which are in considerable forwardness; & have purchased three Sloops for Cruisers, two of them, being only from forty to fifty Tons Burthen, are to mount 8 Carriage Guns each, 3 & 4 Pounders, they are not yet fitted up, & we are exceedingly puzled to get Cannon for them; the other, the American Congress, is a fine Stout Vessel, of about 110 Tons Burthen, & has such an easy draught of Water, as will enable her to run into most of the Creeks, or small Harbours, if She meets wth a Vessel of superior Force: She mounts 14 Carriage Guns 6 & 4 pounders; tho’ we have thoughts of mounting two 9 Pounders upon her main Beam, if we find her able, as we think She is, to bear them: her Guns are mounted, & are to be tryed to-morrow. We have twenty Bars. of Powder, & about a Ton of Shot ready; more is making; Swivels we have not yet been able to procure, but She may make a tollerable Shift without, ’til they can be furnish’d; We have got some small Arms, & are taking every Method to increase them, & hope to be fully supplyed in about a week more, her Company of Marines is raised, & have been for some time exercised to the use of the great Guns; her Compliment of Marines & Sea-men, is to be 96

Men. We are exerting ourselves to the utmost, & hope to have her on her Station in less than a Fortnight, & that the other Vessels will quickly follow her, and be able to protect the Inhabitants of this River from the piratical Attempts of all the Enemies Cutters Tenders & small Craft.
Imediatly upon Rect of yr former Letters, I applyed to some of the Maryland Committees, as well as those on this Side; in Consequence of which, the several most convenient places on this River were sounded, & thoroughly examined; but effectual Batteries were found, in our present Circumstances, impracticable. Mr Lund Washington tells me he sent you the Draughts & Soundings taken upon this Occasion. A Regiment, commanded by Colo. Mercer of Fredericksburg, is stationed on this Part of the River, and I hope we shall be tollerably safe, unless a Push is made here with a large Body of Men. I think we have some Reason to hope the Ministry will bungle away another Summer, relying partly upon Force, & partly upon Fraud & negotiation. The Family here join with me in presenting their best Compliments to yourself & Lady, as well as to Mr Custis & his.
If in any of your Affairs here, I can render you any acceptable Service, I beg you will use that Freedom with which I wish you to command Dear Sir Your affecte & obedt Servt

G. Mason

